Citation Nr: 1542336	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-32 074		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia status post colposcopy ("menstrual disability").

2.  Entitlement to service connection for a back disability, to include as secondary to the Veteran's service-connected left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a ruptured left ACL status post reconstruction with patellar tendon autograft ("left knee disability").

4.  Entitlement to service connection for a left wrist injury.

5.  Entitlement to a compensable rating for vaso-vagal syncope.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 

7.  Entitlement to service connection for a left femur fracture.

REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to September 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

After the Veteran was denied service connection for cervical dysplasia status post colposcopy in November 2011, the Veteran was subsequently denied service connection for hypermenorrhea and dysmenorrhea (claimed as menstrual problems) in October 2013.  However, the Veteran described the same in-service treatment and symptoms of heavy flow and severe cramps in claiming service connection for menstrual problems as the basis for the claim currently on appeal - service connection for cervical dysplasia status post colposcopy.  Because the same reported symptoms were identified in the initial service connection claim, the Board is broadening the characterization of the claim for service connection as one for service connection for a menstrual disability.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also acknowledges the representative's reference to a Notice of Disagreement (NOD) with the October 2013 decision denying service connection for menstrual problems.  Because of the favorable decision herein, the Board declines to remand the issue of service connection for menstrual problems for a Statement of the Case.  

Also, the Veteran appeared at a videoconference hearing with the undersigned in January 2014.  A transcript is of record.  The record was held open for 60 days and in March 2014, the Veteran's representative submitted additional medical evidence and provided a waiver of consideration of such evidence by the RO.  Therefore, the Board will proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

The Board has not only viewed the Veteran's physical claims file, but also all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

The issues of entitlement to service connection for a left wrist injury and a left femur fracture, as well as entitlement to a compensable rating for vaso-vagal syncope and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, her current menstrual disability, diagnosed as hypermenorrhea and dysmenorrhea, is related to active duty service.  Any cervical dysplasia shown during service has since resolved.

2.  Resolving all reasonable doubt in favor of the Veteran, her low back disability is related to active duty service.

3.  The Veteran's left knee disability has been manifested by painful limitation of motion, with flexion limited to no less than 81 degrees.  Extension has not been limited.  

4.  From December 2, 2013, forward, the Veteran has experienced severe lateral instability of the left knee.  Prior to that date, there was no objective evidence of instability of the knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a menstrual disability, diagnosed as hypermenorrhea and dysmenorrhea, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for cervical dysplasia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a low back disability, diagnosed as lumbosacral strain and intervertebral disc disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to a rating in excess of 10 percent for a service-connected left knee disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260-5024 (2015).

5.  The criteria for a separate rating of 30 percent, but no higher, for left knee instability have been met only from December 2, 2013, forward.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2015).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Menstrual Disability

The Veteran contends that service connection is warranted for a menstrual disability because she developed irregular periods during service after undergoing colposcopies.

Service treatment records show the Veteran was diagnosed with cervical dysplasia in April 2008.  She had an abnormal pap smear, and a colposcopy was performed in July 2008.  The Veteran underwent another colposcopy in June 2009.  

In June 2011, the Veteran had a normal pap smear, and in July 2011, the Veteran underwent an Implanon insertion.  Yet, the record indicated that the Veteran was abstaining from intercourse at that time. 

At a September 2011 VA gynecological examination, the examiner diagnosed cervical dysplasia status post colposcopy x2.  However, the examiner did not identify any current symptoms related to a gynecological condition, including any diseases, injuries or adhesions of the female reproductive organs.  No etiology opinion was provided.

In September 2013, a VA opinion was obtained regarding whether any menstrual disorders were related to either the Veteran's service in Southwest Asia or the Veteran's ACL procedure.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner concluded that the Veteran had hypermenorrhea and dysmenorrhea, which were diagnosable illnesses.  

The examiner further stated that "partially explained etiology research published in peer reviewed journals has not established a causal relationship between menstrual disorders and exposure events experienced by service in Southwest Asia."  The examiner also stated that there was "no evidence in medical literature to support the opinion that a menstrual disorder is in any way related to [the Veteran's] orthopedic procedure."  

Therefore, while the September 2013 opinions discuss the etiology of any menstrual disorders related to service in Southwest Asia or as secondary to the Veteran's service-connected left knee disability, the opinions do not address the theory of direct service connection, making no reference to the Veteran's in-service diagnosis of cervical dysplasia and subsequent colposcopies.

August 2013 VA treatment records show the Veteran reported increased bleeding.  She was advised that her previous depo Provera use followed by the Implanon made progesterone atrophic bleeding "probable," and the intrauterine device was removed.

The Veteran also submitted results from a February 2014 Independent Medical Examination (IME).  The Veteran reported having irregular periods after undergoing a colposcopy during service.  She stated her periods would occur every two weeks instead of twenty-eight days after the procedure.  She also reported increased flow.  Although she reported increased pain associated with her periods for the first few months after the colposcopy, she indicated that the pain had returned to the same level as before the procedure.  

The examiner described the Veteran's cervical dysplasia as early cancer, and indicated that the colposcopy changed the "cervical os or opening of the uterus."  The examiner stated that it was at likely as not that such a change caused hypermenorrhea and dysmenorrhea.  The examiner further stated that the Veteran's report that she experience pain after the procedure for a limited time but that she continued to have dysmenorrhea and hypermenorrhea is "consistent with the anatomical changes of the cervical os changing the anatomy and physiology of the uterus causing the abnormal periods."

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's menstrual disability is at least as likely as not related to active service.  First, the Veteran has a current diagnosis of a menstrual disability.  Although the September 2011 VA examination did not identify a gynecological condition, subsequent examination in February 2014 provided a diagnosis of hypermenorrhea and dysmenorrhea.  Hypermenorrhea is defined as menstrual cycle with excessive flow but at regular intervals and of usual duration while dysmenorrhea is defined as painful menstruation.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 578, 892 (32nd Ed. 2012).  Also, the February 2014 IME report contained an opinion linking the Veteran's current symptomatology to her in-service colposcopy.  Indeed, the private examiner's opinion contains a complete review of the Veteran's medical history, an analysis that is supported by the record, and a thorough rationale for the opinion rendered.

The Board recognizes that the records do not specifically document a report of increased flow and menstrual pain in the context of the colposcopy procedures.  However, the Veteran is competent to report such observable symptoms, based on her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the February 2014 examiner's opinion on the question of nexus carries probative weight, and there is no competent medical evidence of record contradicting the opinion or its rationale.  As such, the evidence shows that the Veteran's current menstrual disability, diagnosed as hypermenorrhea and dysmenorrhea, is related to active duty service, and service connection is granted.

The Veteran's representative also argues that service connection for the dysplasia identified during service should be granted as it was "early cancer."  To the extent cervical dysplasia identified on pap exams is a form of early cancer, this was an acute condition that resolved as all subsequent pap exams following the colposcopy have been normal.  The Veteran was never diagnosed with cervical cancer, so a grant and rating under Diagnostic Code 7627 (incorrectly identified by the representative as 7267) for malignant neoplasms of the gynecological symptoms is not warranted because what she had was dysplasia and not cancer.  

Low Back Pain

The Veteran contends her current low back pain is the result of carrying heavy gear during service.  At the January 2014 Board hearing, the Veteran's representative also indicated that the Veteran's back symptoms were caused or aggravated by her service-connected left knee disability.

In this regard, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

However, as discussed in more detail below, the evidence is at least in equipoise as to whether the Veteran's low back disability is due to active duty service on a direct basis.  As such, further discussion of the theory of entitlement to service connection on a secondary basis is not needed.

Service treatment records are absent any complaints or symptoms of back pain.  Indeed, the Veteran's primary contention has been that the carrying of gear and weapons during service gradually injured her back over time.  She denied any other specific trauma to the back.  She also described current symptoms as including difficulty with lifting, bending, and standing.  

The Veteran's DD214 identifies her primary specialty as a Security Forces Journeyman.  

After separation from service, the Veteran reported back pain.  For example, in February 2012 VA treatment records, the Veteran reported back pain for the previous two months, and April 2012 VA treatment records contain a diagnosis of degenerative joint disease of the back.  June 2012 VA treatment records show the Veteran was provided Vicodin for low back pain, and an August 2013 back MRI revealed mild disc disease.  Finally, July 2013 VA treatment records note the Veteran reported chronic back pain since serving in Iraq.  
 
Although the Veteran was not provided with a VA examination to assess the nature and etiology of any back disability, the February 2014 IME discussed the Veteran's MRI results, noting findings of signal lesion in the vertebral body and annular fissures within broad based central disc protrusions at L4-5 and L5-S1.  The examiner concluded that it was at least as likely as not that the Veteran's disc protrusions began in service and currently cause impingement of the right L5 and S1 spinal nerves.  The examiner explained that the Veteran's standing with a large belt of gear caused strains on the lower lumbar paraspinous muscles and iliolumbar ligaments, which was treated with Motrin.  The examiner further stated that as the Veteran continued to stand with the belt, she continued to have more strains of the lower back, which caused muscles in the lower back to "remain tight causing increased pressure on the lower discs."  This caused tearing in the annular fibers around the discs, which resulted in the annular fissure tears and disc protrusions.  

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's low back disability is at least as likely as not related to active service.  The February 2014 IME report diagnosed a low back disability (lumbosacral strain and intervertebral disc disease) and provided an opinion linking the Veteran's current symptomatology to her in-service duties while serving as a Security Forces Journeyman.  The February 2014 examiner's opinion on the question is consistent with the Veteran's service and treatment records, and there is no competent medical evidence of record contradicting the opinion or its rationale.  Therefore, the evidence shows that the Veteran's current low back disability is related to active duty service, and service connection for a low back disability, diagnosed as lumbosacral strain and intervertebral disc disease, is granted.

Increased Rating

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as de-generative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); see also Gilbert, 1 Vet. App. at 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this case, the Veteran's left knee disability has been assigned a 10 percent rating under Diagnostic Code 5260-5024 for tenosynovitis.  Diagnostic Code 5024 instructs to rate on the limitation of motion of the affected parts, as arthritis, degenerative, except gout (which will be rated under Diagnostic Code 5002).  See 38 C.F.R. § 4.71a.  Diagnostic Code 5260 contemplates limitation of flexion of the leg.

The Veteran contends that her left knee symptoms are more severe than contemplated by a 10 percent rating due primarily to painful limitation of motion.

After undergoing knee surgery in December 2010, the Veteran continued to receive follow-up care during service.  Shortly after separation, the Veteran was afforded a knee examination in September 2011.  She described constant, sharp pain on her anterior knee and intermittent swelling.  She denied having flare-ups that impact the function of the knee.  She also denied any incapacitating episodes.  The Veteran indicated that ibuprofen helps alleviate symptoms.  She was able to jog one hundred meters, walk for thirty minutes, stand for thirty minutes, and climb one flight of stairs before her left knee hurt.

During range of motion testing, the Veteran demonstrated left knee flexion to 130 degrees, with objective evidence of painful motion at 110 degrees.  There was no limitation of extension.  Upon repetitive-use, there was no additional limitation in range of motion of the left knee and lower leg.  However, there was less movement than normal and pain on movement noted.  Muscle strength testing yielded normal results.  

The Veteran denied instability and locking of the left knee.  Indeed, joint stability tests yielded normal results, and the examiner found there was no evidence or history of recurrent patellar subluxation/dislocation.  The examination report notes there was no x-ray evidence of patellar subluxation.  

Moreover, the examiner indicated the Veteran did not have or ever had "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  

The examination report also shows the Veteran has not had any meniscal conditions, surgical procedures for a meniscal condition, or a total knee replacement.   

The Veteran reported the use of a left knee brace.

Finally, the examiner concluded that the Veteran's left knee condition did not impact her ability to work. 

As noted in VA treatment records, the Veteran sought treatment for left knee pain, especially when climbing stairs, in February 2012.  An MRI was performed, and the report indicated there was no significant joint effusion.  The posterior cruciate ligament and ACL graft were intact.  Medial and lateral support structures appeared intact.  Meniscal tear was not identified.  

October 2011 VA treatment records note the Veteran's difficulty using stairs, but in January 2012, the Veteran reported she could use an elliptical exercise machine without knee pain.  April 2012 VA treatment records also note chronic left knee pain.  Although the knee had a positive McMurray's test, there was no ligament or ACL laxity.   
  
In August 2012, the Veteran was provided another VA knee examination.  She again reported daily pain and intermittent swelling (at least once a week).  She reported being able to walk about fifteen minutes and being able to sit for about an hour.  She indicated she could lift thirty-eight pounds using the right knee.  She reported independent performance of activities of daily living, but indicated she could not run due to her left knee pain.  

The Veteran reported flare-ups lasting three to four hours in duration that result in pain when bending and walking.  The Veteran stated that laying down alleviates such symptoms.

Range of motion testing indicated that the Veteran had flexion from 0 to 110 degrees, which was the same after repeat testing.  There was objective evidence of painful motion at 110 degrees.  There was no limitation of extension.  In terms of other functional loss, the examiner identified less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle-strength testing yielded normal results. 

The Veteran denied instability of the knee but indicated that the knee would "pop behind at the back."  The Veteran denied the use of a cane to walk but indicated occasional use of a left knee brace when walking long distances.  Joint stability tests yielded normal results, and there was no history of recurrent patellar subluxation/dislocation.  The examination report notes there was no x-ray evidence of patellar subluxation.  

Moreover, the examiner indicated the Veteran did not have or ever had "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  

The examination report also shows the Veteran has not had any meniscal conditions, surgical procedures for a meniscal condition, or a total knee replacement.  

The examiner identified the occupational impact of the Veteran's left knee as having difficulty standing more than one hour at a time.  The Veteran confirmed that she worked approximately twenty-five hours per week, but would prefer to work more hours.  She also indicated she was a full-time student.  

VA treatment records from August 2013 show the Veteran was counselled on the results of her knee x-rays.  The Veteran indicated her symptoms had not worsened and she still experienced pain going up stairs.  

In September 2013, the Veteran underwent another VA knee examination.  She described daily pain, increased by standing or walking for periods of thirty to forty-five minutes.  She also reported pain when descending stairs.  The Veteran reported that resting, taking ibuprofen, and using ice helps pain levels decrease.  The Veteran did not report flare-ups of left knee symptoms.  

Range of motion testing indicated the Veteran had left knee flexion from 0 to 120 degrees, with objective evidence of painful motion at 120 degrees.  There was no limitation of extension.  Also, there was no additional limitation of motion upon repetitive-use.  Muscle-strength testing yielded normal results. 

Moreover, joint stability tests yielded normal results, and there was no history of recurrent patellar subluxation/dislocation.  The examination report notes there was no x-ray evidence of patellar subluxation.     

The examiner also indicated the Veteran did not have or ever had "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Again, there was no finding of any meniscal conditions, surgical procedures for a meniscal condition, or a total knee joint replacement. 

In terms of any occupational impact, the examiner indicated that the Veteran's left knee condition would prevent her from squatting, crawling, kneeling, performing repetitive stair-climbing, carrying heaving objects, or standing or walking for prolonged periods of time.  However, the examiner also indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, as the Veteran denied flare-ups and there was no additional limitation of motion upon repetitive range of motion testing. 

However, VA treatment records from July 2013 and October 2013 show the Veteran continued to report left knee pain.  In addition, the record dated October 21, 2013 shows the Veteran had "some instability" of the left knee since her ACL reconstruction surgery in 2010.  At that time, the Veteran still denied swelling of the knee.  Upon examination, there was no effusion, warmth, or erythema.  

In November 2013, the Veteran underwent physical therapy at VA.  The left knee was described as having good range of motion and no ligamentous laxity.  The physician noted full range of motion of the left knee, and Lachman's intact.  VA treatment records from December 2, 2013 note left knee instability. 

At the January 2014 Board hearing, the Veteran testified she continued to have difficulty running, climbing stairs, and squatting.  She reported being able to walk a half mile.  She also testified that her knee gives out.  The Veteran indicated that she had completed physical therapy with VA because of her left knee instability.  Yet, as indicated by the physical therapy notes, ligamentous laxity was not found during the physical therapy consultation.  

Next, the IME, performed in February 2014, indicated decreased range of motion, with the left knee exhibiting 81 degrees of flexion and full extension, as compared to the right knee.  The examiner noted an antalgic gait, severe laxity of the lateral collateral ligament, and mild laxity of the anterior cruciate ligament.  There was also crepitation on movement of the patella.   

Turning to application of the rating criteria, the evidence does not show that the left knee warrants a rating in excess of 10 percent under either Diagnostic Code 5261 or 5260 based on limitation of motion.

Diagnostic Codes 5260 and 5261 rate knee disabilities based on limitation of flexion or extension, respectively.  

The following ratings are available under Diagnostic Codes 5260 and 5261:
* A 10 percent rating is assigned for 
o Flexion limited to 45 degrees, or
o Extension limited to 10 degrees.
* A 20 percent rating is assigned for 
o Flexion limited to 30 degrees, or
o Extension limited to 15 degrees.
* A 30 percent rating is assigned for
o Flexion limited to 15 degrees, or
o Extension limited to 20 degrees.
* A 40 percent rating is assigned for
o Extension limited to 30 degrees.
* A 50 percent rating is assigned for
o Extension limited to 45 degrees.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

The evidence does not show that the Veteran's left knee disability warrants a rating in excess of 10 percent under either Diagnostic Code 5261 or 5260.  The Veteran's left knee condition has been manifested by limitation of flexion of no less than 81 degrees, and the Veteran has consistently exhibited full extension.  In short, the Veteran's flexion and extension have been limited to noncompensable degrees.  Thus, even taking the Veteran's pain into account, the criteria for a rating higher than 10 percent under Diagnostic Code 5260 (limitation of flexion to 30 degrees) or Diagnostic Code 5261 (limitation of extension to 15 degrees) have not been met or more nearly approximated.  See 38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, as repeatedly confirmed at the three VA examinations of record.  Thus, Diagnostic Code 5055 inapplicable.  38 C.F.R. § 4.71a.

In this case, since the Veteran is rated based upon limitation of motion, the rating criteria indicate that the 10 percent for arthritis is not applicable.  Moreover, as there is only one major joint involved (the knee), the maximum disability rating available to the Veteran under Diagnostic Code 5003 is 10 percent.  38 C.F.R. § 4.71a.  Thus, an increased disability rating is not possible under Diagnostic Code 5003.  The Board further notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  Therefore, the Veteran is not entitled to a separate rating of 10 percent based upon arthritis as she already has a rating for painful limitation of motion. 

Indeed, the Board recognizes that the Veteran has reported chronic left knee pain throughout the appeal period.  She has also reported difficulty with bending, squatting, prolonged walking, prolonged sitting, and climbing stairs.  Further, she uses a knee brace to aid in mobility.  

However, the Veteran's pain has not been shown to functionally limit her left knee range of motion to such a degree as would warrant a higher rating.  At worst, the Veteran's flexion has been 81 degrees, which is not severe enough to warrant a compensable rating, let alone a rating in excess of 10 percent.  Moreover, there was no additional limitation of motion identified upon repetitive-use testing during any of the three VA examination of record.  In short, the current rating of 10 percent for the left knee is based on the Veteran's report of painful motion, as her flexion has not been shown to be limited to a compensable degree, and extension has not been limited.

The Board has also considered whether any other separate ratings are available based on the evidence.  The assignment of a separate rating for the left knee under Diagnostic Code 5257 does not warrant impermissible pyramiding under 38 C.F.R. § 4.14.  The VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of a knee is rated 10 percent disabling for a slight impairment.  A 20 percent rating is warranted for a moderate impairment, and 30 percent rating is warranted for a severe impairment.  Again, Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Here, the evidence shows that prior to October 2013, the Veteran repeatedly denied instability of the knee, and joint stability tests repeatedly yielded normal results.  Indeed, service treatment records from 2011 are also absent findings of instability, as was the September 2011 VA examination.  While the Veteran had a positive McMurray's test in April 2012, subsequent VA examinations from August 2012 and September 2013 did not show positive instability test results.  Instead, the first suggestion of any instability appears in VA treatment records from October 2013.  Even then, the Lachman's test was not abnormal.

However, the December 2, 2013 VA treatment record noted instability and positive Lachman's test.  Subsequently, the February 25, 2014 IME not only confirmed the Veteran's subjective reports of instability, but the examiner identified severe laxity of the lateral collateral ligament and mild laxity of the anterior cruciate ligament.  

Given the findings in the IME report, and resolving all reasonable doubt in favor of the Veteran, a separate 30 percent rating is warranted for severe lateral instability of the left knee under Diagnostic Code 5257 from December 2, 2013, forward.  Prior to that date, the medical evidence does not show recurrent subluxation or lateral instability of the left knee.  Indeed, an August 2012 positive McMurray test was followed by several normal stability test results.  Similarly, while October 2013 and VA treatment records note occasional instability, November 2013 records specifically indicated an absence of ligamentous laxity.  In sum, the Board does not dismiss the Veteran's testimony, but, considering the lack of any medical findings of instability during any previous examinations, the Board finds a separate rating is not warranted at any earlier date.

Next, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, upon testing the Veteran has consistently shown extension to 0 degrees.  As the rating for a compensable separate rating for extension of the right knee would require extension limited to 10 degrees (for a 10 percent rating), the Board finds that the evidence does not support a separate rating for limitation of extension.

Further, separate disability ratings under Diagnostic Code 5258 and 5259 were considered by the Board.  Again, however, these ratings contemplate symptoms of dislocated or removed semilunar cartilage, with symptoms that include episodes of 'locking,' pain, and effusion into the joint.  The Board finds that these diagnostic codes contemplate symptomology already considered under the currently assigned Diagnostic Codes 5257 and 5260-5024, and thus, assignment of separate ratings under Diagnostic Codes 5258 or 5259, in addition to the current ratings under 5257 and 5260-5024, would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2015).

Diagnostic Code 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula.  VA examinations were consistently against such a finding.  Similarly, the evidence does not show genu recurvatum, and, therefore, Diagnostic Code 5263 does not apply.  38 C.F.R. § 4.71a.  

Moreover, as discussed above, a separate assignment under Diagnostic Code 5003 or 5010 would constitute pyramiding due to the current separate evaluation for painful motion.  38 C.F.R. § 4.14 (2015).

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for her service-connected left knee under Diagnostic Codes 5260-5024, and there is no basis for a staged rating of the Veteran's disability.  However, a separate 30 percent rating is warranted for the Veteran's left knee instability as of December 2, 2013.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; Gilbert, 1 Vet. App. at 49.  

Furthermore, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran filed a claim for TDIU in January 2013, which was adjudicated in an October 2013 decision.  VA can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, the Veteran received independent adjudication of the TDIU issue from the RO and has provided an NOD to that decision.  As discussed in detail below, the issue of TDIU must be remanded.  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe her disability levels and relevant symptomatology.  Specifically, the rating criteria contemplate the Veteran's report of painful limitation of motion, occasional swelling, and instability of the left knee.  These symptoms were further considered in accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015), and the holding in DeLuca, 8 Vet. App. at 202.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, while also granting a separate rating for instability, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by September 2011 and June 2012 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, a private examination, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the VA examination pertaining to the left wrist, indicating that she was not asked specific questions about the wrist and provided inaccurate information regarding her symptoms.  As discussed in more detail below, the issue of service connection for a left wrist injury has been remanded to provide a new examination.  The Veteran has not challenged the remaining examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in January 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).





ORDER

Entitlement to service connection for a menstrual disability, diagnosed as hypermenorrhea and dysmenorrhea, is granted.

Entitlement to service connection for cervical dysplasia is denied.
      
Entitlement to service connection for a low back disability, diagnosed as lumbosacral strain and intervertebral disc disease,  is granted.
      
Entitlement to a rating in excess of 10 percent for a ruptured left ACL status post reconstruction with patellar tendon autograft is denied.

Entitlement to a separate 30 percent rating, but no higher, from December 2, 2013, forward, for left knee instability is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

First, regarding the claim for a compensable rating for vaso-vagal syncope, at the January 2014 Board hearing, the Veteran testified that she had not fainted in several years.  She clarified that she had only lost consciousness in service.  Instead, she explained that her current symptomatology includes occasional dizziness, which she manages by sitting down.  The Veteran described such episodes as occurring once per month, approximately thirty seconds in duration.  She stated that she has not spoken to her doctors about her symptoms.  

However, at the September 2011 VA examination, the examiner indicated that the Veteran's complaints related to episodes of syncope or near syncope.  The examination report notes that the Veteran indicated she did not have "real issues or problems with vertigo or dizziness."  Consequently, the examination report addressed the Veteran's five in-service syncope or near syncope experiences, and only confirms an absence of such symptoms since May 2008.  In other words, the September 2011 VA examination fails to address the Veteran's report of dizziness, which she confirmed at her January 2014 Board hearing.

Therefore, the Board finds a new examination is necessary to clarify the nature of the Veteran's disability manifested by dizziness, syncope, or near syncope.

Similarly, a new examination is necessary to clarify the nature of the Veteran's claimed left wrist injury.  The Veteran asserts that during service she fell, landing on her left hand and wrist.  She contends that her current decreased strength and difficulty moving her left thumb are a result of the in-service fall.  Service treatment records show the Veteran complained of left wrist pain.  However, at the September 2011 VA examination, there was no diagnosis of any left wrist condition.  Indeed, the report indicates that the Veteran herself denied any left wrist condition and instead reported symptoms affecting the hand and left thumb.  

However, since the examination, the Veteran's representative submitted a brief in March 2014 indicating that the Veteran did not accurately report her left wrist symptoms at the VA examination.  The Veteran has also indicated in her testimony that she was asked "what was hurting" at the VA wrist examination.  She asserts that her left wrist was not painful at that time, and she believed there would be a different examination for the wrist because no specific questions were asked about a left wrist disability.  The representative further asserted that, as reflected in the February 2014 private examination, the Veteran experiences pain, difficulty grasping, reduced range of motion, and sensitivity to cold related to both her left wrist and left thumb injury.  In other words, the representative has indicated that the in-service fall resulted in residual symptoms affecting both the left wrist and the left thumb and the Veteran's left wrist residuals were not contemplated by the VA examiner.  Yet, the February 2014 private examiner merely reiterated the in-service treatment results, offering no further rationale for the conclusion that the Veteran's claimed current left wrist disability is due to service.

Based on new symptoms reported by the Veteran and the alleged inaccuracy of the previous VA examination, the Board finds that a new examination is necessary to clarify the nature of any left wrist disability.  Furthermore, because the Veteran has reported an in-service fall and received in-service treatment for left wrist pain, an opinion is also necessary to evaluate the etiology of any current left wrist disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Moreover, the Veteran testified as to receiving care at the VA Medical Center (VAMC) in Oklahoma City since moving to Oklahoma in May 2013.  A review of the record shows the Veteran submitted updated records from the Oklahoma City VAMC from May 2013 until August 2013.  To ensure that the most recent treatment records are available for the examiner(s), any updated VA treatment records should be obtained.

Next, the Veteran's representative asserted in the March 2014 brief that a timely NOD was submitted with respect to the October 2013 rating decision, which denied entitlement to service connection for a femur fracture, menstrual problems, and entitlement to TDIU.  Although the NOD document itself appears to be missing from the claims file, there is a January 2014 letter from VA indicating that the Veteran's "written disagreement" with the October 2013 rating decision had been received.  However, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of any additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Given the favorable outcome of the claim for service connection for menstrual problems, the Board must remand the remaining issues of service connection for a left femur fracture and entitlement to a TDIU for the preparation of the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include records from the Oklahoma City VAMC from August 2013, forward.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's 
disability manifested by dizziness and/or syncope/near syncope experiences.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

3.  Schedule the Veteran for a VA examination to determine the precise nature and etiology of any left wrist disability

Again, the relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

If the examiner identifies a left wrist and/or left thumb disability, then the examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left wrist and/or left thumb disability began during service or is otherwise linked to service, to include consideration of in-service treatment for left wrist pain. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

4.  Furnish the Veteran with an SOC pertaining to the issues of service connection for left femur fracture and entitlement to a TDIU.  The Veteran should be appropriately notified of the time limits to perfect her appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal.

5.  Then, readjudicate the Veteran's claim as to the issues of entitlement to service connection for a left wrist injury and entitlement to a compensable rating for vaso-vagal syncope.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


